Citation Nr: 0629024	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for chronic lumbosacral strain.

In May 2003, the veteran withdrew his request for a Board 
hearing and has not subsequently requested a Board hearing.  
In December 2003 and November 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in July 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Chronic lumbosacral strain is not etiologically related 
to service.


CONCLUSION OF LAW

Chronic lumbosacral strain was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 2000, prior to the enactment of the 
VCAA.  

RO letters dated in January and June 2002, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
These letters notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In an April 2004 letter, the RO also 
requested that the veteran submit any evidence in his 
possession that pertained to the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board finds that the veteran was not 
prejudiced by the timing of the VCAA letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's chronic lumbosacral 
strain is not warranted because it is not found to be related 
to his in-service complaint of back pain.

The Board notes that the veteran's service medical records 
show that in June 1968, the veteran complained of pain in the 
chest and back, associated with a pneumothorax.  The pains 
continued through late July 1968.  In March 1970, he 
complained of a sore back and neck.  There was no history of 
injury.  The diagnosis was low back pain and neck pain of 
muscular etiology.  The veteran did not report having 
recurrent back pain on his March 1970 Report of Medical 
History.  Further, the March 1970 separation examination 
report did not show that he had a back disability.

The first evidence of post-service treatment for the 
veteran's back was noted in an April 1984 VA medical record 
that shows the veteran complained of having pain in his back.  
He stated that his back hurt for three years.  The diagnosis 
was myalgia.

Since that time, the next evidence of treatment was found in 
an October 1993 private medical record from R.V., M.D. that 
shows the veteran complained of right lower back pain.

A January 1994 Doctor's Statement from the West Virginia 
Department of Health and Human Resources shows that the 
veteran was diagnosed with lumbosacral strain.

The veteran submitted several private medical records since 
this time that shows that he received treatment for his back.  
Specifically, private medical records from R.V., M.D., dated 
from November 1994, to January 1996, show that the veteran 
received treatment for his back.  The diagnoses were chronic 
back pain, chronic lumbar strain, and chronic lumbodorsal 
strain.

A December 1995 private medical record from Dr. Q. shows that 
the veteran reported having several injuries to his back.  He 
was diagnosed with chronic lumbosacral strain.

A November 1996 private X-ray of the lumbosacral spine 
revealed mild to moderate disc space narrowing noted at L4-L5 
level and L5-S1 levels.  The lumbosacral spine was otherwise 
normal.

A November 1996 private medical record from D.S., M.D. shows 
that the veteran reported he had back pain since 1969 in the 
service.

An April 1998 private medical record from MetroCare 
Physicians shows that the veteran was diagnosed with lumbar 
sprain.  A May 1998 medical record shows a diagnosis of low 
back pain with osteoarthritis.

In November 1998, the veteran underwent a VA medical 
examination, wherein he reported injuring his back in 1969 
while in the service loading ammunition.  He stated that 
since that time, he has had numerous injuries to the back 
while working in the mine and driving a truck and other work-
related incidents.  After physical examination, the diagnosis 
was chronic lumbosacral strain with probably some arthritic 
involvement.

An August 2000 private magnetic resonance imaging (MRI) of 
the lumbosacral spine from Mingo Pike Radiology, Inc. reveals 
early degenerative changes at L4-S-1.  Otherwise, the 
veteran's spine was normal. 

In December 2000, the veteran underwent a VA medical 
examination.  He reported that while he was in the service 
and handling artillery, he developed back strain and had pain 
since then.  The diagnosis was lumbosacral strain.

In an October 2001 letter, the veteran's private physician, 
A.A., M.D., stated that while the veteran was in service, he 
suffered injuries and departures from health including upper 
and lower back injuries.  Dr. A. stated that since the 
veteran's injury in the service and after discharge, the 
veteran's back pain continued on and off and progressively 
worsened.  The physician opined that it was a large degree of 
certainty that the veteran's back problems, chronic 
lumbosacral sprain, and chronic back pain were connected to 
his in-service injury.

Private medical records dated in 2002 from B.F., M.D. shows 
that the veteran reported incurring an old back injury in 
service.

In September 2002, the veteran underwent a VA medical 
examination.  He reported that he was on sick call two or 
three times while in service because of his back pain.  After 
physical examination, the diagnosis was complaint of chronic 
low back pain.  The VA physician stated that he noted a 
single complaint of back pain while the veteran was in 
service in March 1970.  He also noted that the veteran had a 
physical examination at the end of March 1970, at which time 
the veteran did not mention his back.  The VA physician 
inferred that the veteran's back had resolved because the 
next report of the veteran's back problem was in 1994.  He 
did not believe that the veteran's current back condition was 
related to his service.

A September 2002 letter from a private physician, B.F., M.D., 
states that he was the attending physician for the veteran.  
He noted that the veteran was treated for back pain while in 
service.  He also noted that he reviewed the veteran's 
military clinic visits that documented treatment.  He opined 
that it was logical that the veteran's current back pain 
stemmed from his military experience as the veteran 
subjectively reported the onset of these symptoms while in 
the military.

The Board notes that the medical evidence of record includes 
differing opinions on whether the veteran's chronic 
lumbosacral strain is related to his service.  In this 
instance, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

After weighing the medical opinions of record, the Board has 
accepted the September 2002 VA examiner's opinion that the 
veteran's current chronic lumbosacral strain is not related 
to his service as probative evidence to show that service 
connection for his back condition is not warranted.  In this 
regard, the Board notes that the October 2001 private 
physician, A.A., M.D., stated that since the veteran's injury 
in service, the veteran's back pain had continued on and off.  
Although Dr. A. is the veteran's treating physician, it is 
not noted that he treated the veteran soon after his 
discharge from service.  Neither did he note that he had 
reviewed the veteran's service medical records.  Therefore, 
his opinion that the veteran's back pain had continued since 
the veteran's discharge from service is based solely on the 
veteran's subjective report.  The Court has held that a post 
service reference to injuries sustained in service without a 
review of service medical records is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1992).  
Hence, the Board finds that the opinion from Dr. A. is not 
competent medical evidence to show a relationship of the 
veteran's current back disability to his service.  Further, 
the September 2002 private physician, B.F., M.D. noted that 
he had reviewed the veteran's service medical records.  
However, although he opined that the veteran's current back 
pain stemmed from his military experience, he stated that he 
based this opinion on the veteran's subjective report of the 
onset of these symptoms while in the military.  Hence Dr. 
F.'s opinion is also based on the veteran's subjective report 
of continued symptoms without review of objective evidence to 
show that the veteran's symptoms began while in service.

However, the September 2002 VA examiner noted that he 
reviewed the veteran's service medical records and found that 
the veteran complained once of back pain while in service.  
He also noted that the veteran did not complain of back pain 
at separation, neither was back pain noted on the veteran's 
separation examination report.  Further, the VA examiner 
noted that the veteran's first complaint of post-service back 
pain was in 1994.  Although the April 1984 VA medical record 
that shows that the veteran complained of back pain in April 
1984 was not of record at the time of this September 2002 VA 
examination, the Board notes that the April 1984 medical 
record is 14 years after the veteran's discharge from 
service.  In addition, the April 1984 medical record shows 
that the veteran reported having back pain for three years 
before April 1984, which is after his discharge from service.  

Therefore, the Board accepts the September 2002 VA examiner's 
opinion as competent medical evidence to show that the 
veteran's chronic lumbosacral strain is not related to his 
service.


ORDER

Entitlement to service connection for chronic lumbosacral 
strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


